FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                        June 2, 2022

                                    No. 04-21-00410-CR

                                 James Cornelious SCOTT,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CR7104
                        Honorable Michael E. Mery, Judge Presiding


                                      ORDER
        Appellant’s brief was originally due on March 25, 2022. On May 16, 2022, appellant
filed a motion requesting an additional month to file his brief. Appellant’s motion is
GRANTED. Appellant’s brief is due on or before June 16, 2022. No further extensions of time
will be allowed.


                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court